Order, Supreme Court, New York County (Lewis Friedman, J.), entered January 12, 1996, which rejected documents submitted by defendant in connection with her motion for the court’s recusal after the return date of the motion; order, same court and Justice, entered on or about September 29, 1995, which denied defendant’s motion for the court’s recusal; order, same court and Justice, entered October 5, 1995, which denied defendant’s motion for $11,000 in future attorney’s fees; order, same court (Fern FisherBrandveen, J.), entered February 28, 1996, which denied, as procedurally defective, plaintiff’s motion to restrain defendant from seeking any further relief by notice of motion and to require her to seek all future relief by order to show cause, but granted the identical relief sua sponte; and order, same court and Justice, entered February 28, 1996, which denied defendant’s motion to disqualify plaintiffs counsel, unanimously affirmed, without costs.
Given the numerous frivolous motions defendant has made, it was a proper exercise of discretion for the court to enjoin her from making any further motion in this action without judicial approval (Schwartz v Nordstrom, Inc., 160 AD2d 240, 242, appeal dismissed 76 NY2d 845, lv denied 76 NY2d 711). We have considered defendant’s other points and find them to be without merit (see, CPLR 2214; 22 NYCRR 202.16 [k] [3]; Goodman v Goodman, 228 AD2d 388; Harnett v Long Is. Jewish-Hillside Med. Ctr., 215 AD2d 726, lv denied 87 NY2d *287801; see also, Lammers v Lammers, 227 AD2d 255). Concur— Murphy, P. J., Milonas, Rosenberger, Ellerin and Williams, JJ.